

114 S1769 IS: African Elephant Conservation and Legal Ivory Possession Act of 2015
U.S. Senate
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1769IN THE SENATE OF THE UNITED STATESJuly 15, 2015Mr. Daines (for himself and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the African Elephant Conservation Act to conserve elephants while appropriately regulating
			 ivory in the United States.
	
 1.Short titleThis Act may be cited as the African Elephant Conservation and Legal Ivory Possession Act of 2015. 2.Limited exemption for certain African elephant ivorySection 2203 of the African Elephant Conservation Act (16 U.S.C. 4223) is amended—
 (1)in the section heading by striking acts. and inserting  acts.(a)In general;
 (2)in subsection (a) (as so designated), by inserting subsection (b) and after in; and (3)by adding at the end the following:
				
 (b)ExemptionNothing in this Act or subsection (a) or (d) of section 9 of the Endangered Species Act of 1973 (16 U.S.C. 1538) prohibits the importation or exportation, or requires permission of the Secretary for the importation or exportation, of—
 (1)any raw ivory or worked ivory— (A)imported solely to become part of a permanent collection of a museum, return to a lending museum, or display in a museum; or
 (B)exported solely— (i)to display in a foreign museum; or
 (ii)to return to a foreign person who lent the ivory to a museum in the United States; (2)any raw ivory or worked ivory that was lawfully importable into the United States on February 24, 2014, regardless of the date on which the ivory was acquired; or
 (3)any worked ivory that was previously lawfully possessed in the United States.. 3.Treatment of elephant ivorySection 2203 of the African Elephant Conservation Act (16 U.S.C. 4223) (as amended by section 2) is amended by adding at the end the following:
			
 (c)Treatment of elephant ivoryNothing in this Act or the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or the African Elephant Conservation Act (16 U.S.C. 4201 et seq.)—
 (1)prohibits, or authorizes prohibiting, the purchase, possession, sale, delivery, receipt, shipment, export or import, or transportation of African elephant ivory, or any product or antique containing African elephant ivory, that has been lawfully imported or crafted in the United States; or
 (2)authorizes using any means of determining for purposes of this Act or the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) whether African elephant ivory or an antique containing African elephant ivory has been lawfully imported, exported, bought, sold, possessed, or transported, including any presumption or burden of proof applied in such a determination, other than the means used by the Secretary as of February 24, 2014.. 
 4.Sport-hunted elephant trophiesSection 2203 of the African Elephant Conservation Act (16 U.S.C. 4223) (as amended by section 3) is amended by adding at the end the following:
			
 (d)Sport-Hunted elephant trophiesNothing in this Act or subsection (a) or (d) of section 9 of the Endangered Species Act of 1973 (16 U.S.C. 1538) prohibits any citizen or legal resident of the United States, or an agent of such an individual, from importing a sport-hunted African elephant trophy under section 2202(e), if the country in which the African elephant was taken had an elephant population on appendix II of CITES on the date on which the trophy elephant was taken.
 (e)Relationship to the ConventionNothing in this section modifies or repeals— (1)the duties of the Secretary to implement CITES and the appendices of CITES; or
 (2)section 8A or 9(c) of the Endangered Species Act of 1973 (16 U.S.C. 1537a, 1538(c))..
		5.Placement of United States Fish and Wildlife Service law enforcement officer in each African
 elephant range countryPart I of the African Elephant Conservation Act (16 U.S.C. 4211 et seq.) is amended by adding at the end the following:
			
				2105.Placement of United States Fish and Wildlife Service law enforcement officer in each African
			 elephant range country
 (a)In generalThe Secretary, in coordination with the Secretary of State, may station in each African country that has a significant population of African elephants one United States Fish and Wildlife Service law enforcement officer in the primary United States diplomatic or consular post.
 (b)DutiesA United States Fish and Wildlife Service law enforcement officer stationed in an African elephant range country under subsection (a) shall—
 (1)assist local wildlife rangers in the protection of African elephants; and
 (2)facilitate the apprehension of individuals who illegally kill, or assist the illegal killing of, African elephants..
 6. Certification for purposes of the Fishermen’s Protective Act of 1967Section 2202 of the African Elephant Conservation Act (16 U.S.C. 4222) is amended by adding at the end the following:
			
 (g)CertificationIf the Secretary determines that a country, directly or indirectly, is a significant transit or destination point for illegal ivory trade, the Secretary shall certify that fact to the President with respect to the country for purposes of section 8(a) of the Fishermen’s Protective Act of 1967 (22 U.S.C. 1978(a))..
		7.African Elephant Conservation Act financial assistance priority and reauthorization
 (a)Financial assistance prioritySection 2101 of the African Elephant Conservation Act (16 U.S.C. 4211) is amended— (1)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and
 (2)by inserting after subsection (d) the following:
					
 (e)PriorityThe Secretary shall, in providing financial assistance under this section, give priority to projects designed to facilitate the acquisition of equipment and training of wildlife officials in ivory producing countries to be used in anti-poaching efforts..
 (b)ReauthorizationSection 2306(a) of the African Elephant Conservation Act (16 U.S.C. 4245(a)) is amended by striking 2007 through 2012 and inserting 2016 through 2020.